        Case 1:18-cr-00693-RMB Document 281 Filed 02/09/21 Page 1 of 1




                                                                                     Daniel N. Marx
                                                                                  TEL: 857-321-8360
                                                                                 FAX: 857-321-8361
                                                                              DMARX@FICKMARX.COM


February 9, 2021

By ECF and E-mail
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    United States v. Richard Gaffey, No. 18-cr-693 (RMB)

Dear Judge Berman:

       We write to advise the Court that more 30 days have now elapsed from the letter by
counsel to the Warden, dated January 5, 2021, requesting compassionate release for Mr. Gaffey.
See ECF No. 247-4. To date, the Warden has not responded. Accordingly, Mr. Gaffey is
expressly excused from the administrative exhaustion provision of 18 U.S.C. § 3582(c)(1)(A).

                                            Respectfully submitted,

                                            RICHARD GAFFEY

                                            by his attorneys,

                                            /s/ Daniel Marx
                                            Daniel N. Marx
                                            William W. Fick (pro hac vice forthcoming)
                                            Amy Barsky (pro hac vice forthcoming)
                                            FICK & MARX LLP
                                            24 Federal Street, 4th Floor
                                            Boston, MA 02110
                                            857-321-8360

cc (by email):
        Chambers
        AUSA Eun Young Choi
        AUSA Thane Rehn
        AUSA Michael Parker
